Electronically Filed
                                                     Supreme Court
                                                     SCAD-12-0000686
                                                     03-OCT-2012
                                                     09:10 AM




                       NO. SCAD-12-0000686


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,


                               vs.


                   B. LADD UEOKA, Respondent.



                       ORIGINAL PROCEEDING

           (ODC 09-067-8790, 09-068-8791, 09-099-8822)


                               ORDER

  (By: Recktenwald, C.J., Acoba, McKenna, and Pollack, JJ., and

     Intermediate Court of Appeals Associate Judge Leonard,

                in place of Nakayama, J., recused)


          Upon consideration of the motion for clarification

filed by Respondent B. Ladd Ueoka, submitted pursuant to Rule 40

of the Hawai'i Rules of Appellate Procedure, we note that Rule

2.12A of the Rules of the Supreme Court of the State of Hawai'i

(RSCH), governing attorneys suspended for failure to cooperate

with lawful disciplinary investigations, states plainly in RSCH

Rule 2.12A(b) that suspensions imposed pursuant to RSCH Rule

2.12A are effective immediately and, therefore, that Respondent

Ueoka was suspended from the practice of law as of September 17,
2012.   We further note, insofar as the September 17, 2012 order


of this court imposed immediate suspension, that the 30-day


provision of RSCH Rule 2.16(c) allowing a suspended attorney to


wind up and complete, on behalf of any client, all matters that


were pending on the date of suspension does not apply to


Respondent Ueoka. It further appears the immediate suspension of


Respondent Ueoka does not prevent his general compliance with the


duties imposed by RSCH Rule 2.16, which governs duties and


responsibilities of all manner of suspended attorneys. 


Therefore,


           IT IS HEREBY ORDERED that Respondent Ueoka shall


immediately surrender to all clients all papers and property to


which the clients are entitled and any advance payments of fees


that have not been earned.


           IT IS FURTHER ORDERED that Respondent Ueoka shall


promptly notify by registered or certified mail, return receipt


requested, all clients being represented in pending matters,


other than litigation or administrative proceedings, of his


suspension and his consequent inability to act as an attorney


after September 17, 2012, and that he shall advise said clients


to seek legal advice elsewhere.


           IT IS FURTHER ORDERED that Respondent Ueoka shall


promptly notify, or cause to be notified, by registered or


certified mail, return receipt requested, each of his clients who



                                   2

is involved in pending litigation or administrative proceedings,


and the attorney or attorneys for each adverse party in such


matter or proceeding, of his suspension and consequent inability


to act as an attorney after September 17, 2012. The notice to be


given to the client shall advise the client of the desirability


of the prompt substitution of another attorney or attorneys in


place of Respondent Ueoka, while the notice to attorneys for


adverse parties shall state the place of residence of Respondent


Ueoka’s former client in the particular matter.


          IT IS FURTHER ORDERED that Respondent Ueoka shall


notify in writing any presiding judges or hearing officers or, if


necessary, relevant administrative authority, in cases in which


he is attorney of record, of his current suspension from the


practice of law.


          IT IS FURTHER ORDERED, in light of Respondent Ueoka’s


motion for clarification filed on September 27, 2012, that the


deadline for Respondent Ueoka to file with the supreme court an


affidavit (1) showing he has fully complied with RSCH Rule 2.16;


(2) reporting all other state, federal and administrative


jurisdictions to which he is admitted to practice; and (3) that


he has served a copy of such affidavit upon counsel for the


Office of Disciplinary Counsel, is hereby extended from September


27, 2012 to 10 days after the date of entry of this instant


order.



                                3

          IT IS FINALLY ORDERED that Respondent Ueoka shall


further comply with RSCH Rule 2.16(g) and (h) during the period


of his suspension.

          DATED:     Honolulu, Hawai'i, October 3, 2012.

                               /s/ Mark E. Recktenwald

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Katherine G. Leonard




                                 4